Citation Nr: 0605650	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  05-24 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for major depressive 
disorder.

2.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

The depression claim

Service connection for anxiety reaction with depression was 
initially denied in an April 1967 VA rating decision.  The 
claim was again denied by the RO in April
The veteran appealed that decision to the Board.  In an 
October 1986 decision, the Board denied the veteran's claim.

In a December 2004 rating decision, the RO denied the 
veteran's request to reopen his claim for service connection 
for major depressive disorder.  The veteran indicated 
disagreement with that decision and, after being issued a 
statement of the case, perfected his appeal by submitting a 
substantive appeal (VA Form 9) in July 2005.

The PTSD claim

Service connection for PTSD was granted by the RO in a March 
2003 RO rating decision.  A 30 percent disability rating was 
assigned.  In November 2004, the assigned disability rating 
was increased to 50 percent.

In a June 2005 rating decision, the RO denied the veteran's 
claim for an increased disability rating for his service-
connected PTSD.  The veteran indicated disagreement with that 
decision and, after being issued a statement of the case, 
perfected his appeal by submitting a substantive appeal (VA 
Form 9) in September 2005.

In February 2006, a Deputy Vice Chairman of the Board granted 
the accredited representative's motion that the veteran's 
claim be advanced on the Board's docket due to advancing age.  
See 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  Service connection for a depressive disorder was denied 
by a Board decision in October 1986.

2.  The evidence associated with the veteran's claims file 
since October 1986, with regard to a claim of service 
connection for a major depressive disorder, is neither new 
nor material.

3.  PTSD is currently manifested by possible suicidal 
ideation, impaired impulse control, and possible neglect of 
personal hygiene.

4.  The evidence does not show that the veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The Board's October 1986 decision, wherein service 
connection for a depressive disorder was denied, is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2005).

2.  The evidence received since the Board's October 1986 
decision, with regard to a claim of service connection for a 
major depressive disorder, is not new and material, and the 
claim of entitlement to service connection for that disorder 
has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

3.  The criteria for an increased disability rating for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a major 
depressive disorder; implicit in his presentation is his 
contention that he has submitted new and material evidence 
that would serve to reopen this claim, which was previously 
denied by the Board in October 1986.  He is also seeking an 
increased disability rating for his service-connected PTSD. 

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issue on appeal.  Although all of the evidence in the claims 
file may not be specifically cited in the Board's decision, 
the Board has reviewed and considered all of the evidence in 
the claims file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, 
with regard to this claim to reopen a previously denied 
claim, the provisions of 38 C.F.R. § 3.156(a) regarding new 
and material claims, and the second sentence of 3.159(c), 
were amended effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001, and are therefore relevant in the instant case as to 
the veteran's claim for service connection for a major 
depressive disorder, inasmuch as his request to reopen his 
claim were received by VA in July 2004, subsequent to the 
August 29, 2001.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of both issues on appeal has proceeded 
in accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The notice requirements of 
the VCAA are for application with regard to claims to reopen.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  

In this case, the veteran was apprised of the information and 
evidence that would substantiate his claim for service 
connection for major depressive disorder by the rating 
decision rendered in December 2004, and by the statement of 
the case (SOC) issued in July 2005.  In addition, he was 
advised by letter in September 2004 as to what specifically 
constituted "new and material evidence."  With regard to 
his claim for an increased disability rating for PTSD, he was 
apprised by the rating decision of June 2005, and by the SOC 
issued in September 2005.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In letters 
dated in September 2004 (with regard his claim for service 
connection for major depressive disorder) and January 2005 
(with regard his claim for an increased rating for service-
connected PTSD), the RO informed the veteran that VA was 
responsible for obtaining relevant records from any federal 
agency, to include medical records from the military, VA 
medical centers including private facilities where VA 
authorized treatment, or the Social Security Administration.  
He was also advised that, on his behalf, VA would make 
reasonable efforts to obtain relevant records not held by any 
federal agency, to include records from state or local 
governments, private doctors and hospitals, or current or 
former employers.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
the September 2004 and January 2005 letters, the veteran was 
advised that he was to provide VA with enough information 
about these records so that V could request them from the 
agency or person who had them.  He was furnished with VA Form 
21-4138, Statement in Support of Claim, and VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In both the September 2004 and January 
2005 letters, he was advised that "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  (Emphasis in original.).  This notice informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the veteran was properly notified of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate his claims, 
and it properly indicated which portion of that information 
and evidence is to be provided by him and which portion VA 
would attempt to obtain on his behalf.  

The Board is of course aware of the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
VCAA notice with regard to his claim for service connection 
for major depressive disorder was sent to the veteran in 
September 2004, prior to the RO's denial of that claim in 
December 2004, while VCAA notice with regard to his claim for 
an increased rating for service-connected PTSD was sent to 
him in January 2005, prior to the RO's denial of that claim 
in June 2005.  Thus, the veteran was provided with adequate 
VCAA notice and was allowed ample opportunity to respond 
thereto, with no violation of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the veteran was provided with a meaningful opportunity 
to participate effectively in the processing of his claim by 
VA.  The veteran has pointed to no prejudice resulting from 
the timing of the VCAA notice. 

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA, and that additional VCAA notice is 
unnecessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

As noted above, under the VCAA VA's duty to assist in the 
development of a claim to reopen a previously-denied claim 
attaches only when a claim was made on or after August 29, 
2001, or when the claim has been reopened.  Inasmuch as the 
veteran's request to reopen his claim for service connection 
for a major depressive disorder was submitted in July 2004, 
VA's duty to assist the veteran is applicable to both of the 
issues on appeal.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The medical evidence includes VA medical records and the 
reports of recent VA examinations of the veteran's mental 
status.  The veteran has not indicated that he has any 
further evidence to submit to VA, or which VA should seek.  
There is no indication that there exists any evidence that 
has a bearing on this case that has not been obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was offered, and declined, the 
opportunity to present testimony at the RO and/or before the 
Board.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2005). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the law.  Under these circumstances, the Board can identify 
no further development that would avail the veteran or aid 
the Board's inquiry.  Accordingly, the Board will proceed to 
a decision on the merits.

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for major 
depressive disorder has been submitted.

The veteran seeks to reopen a claim of service connection for 
a major depressive disorder, which was noted above was denied 
by the Board in October 1986.  

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  In addition, certain enumerated 
disabilities, to include cardiovascular-renal disease, may be 
presumed to have been incurred during service when manifested 
to a compensable degree within a particular time period, 
usually one year, following service.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).



In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).
Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104(b) 
(West 2002); 
38 C.F.R. § 20.1100 (2005).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in July 2004, subsequent to that date.  Therefore, the 
current version of the law, which is set forth in the 
following paragraph, is applicable in this case.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis for 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  



Factual background

The April 1967 RO decision  

In an April 1967 decision, the Sioux Falls, South Dakota RO 
denied the veteran's claim for service connection for anxiety 
reaction with depression.  The evidence of record at that 
time included the veteran's service medical records, which 
were negative for mental problems.  Also of record were then-
recent VA and private medical records, dated between 1964 and 
1967, reflecting treatment for mental problems, diagnosed as 
anxiety and depression.  

The RO, in denying the veteran's claim, found that anxiety 
reaction was not shown to be related in any way to the 
veteran's period of World War II service.  The veteran was 
notified of that decision, and of appellate rights and 
procedures, by letter dated in April 1967.  He did not 
appeal.

The October 1986 Board decision  

The veteran again filed a claim of entitlement to service 
connection for depression in October 1985.  His claim was 
denied by the RO in April 1986.  He appealed that decision to 
the Board.

In October 1986, the Board denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The Board acknowledged the prior unappealed RO 
decision, but indicated that the veteran "reopened" his 
claim for service connection for a psychiatric disorder in 
October 1985.  The Board accordingly reviewed all records 
associated at that time with the claims file, which included 
the veteran's service medical records, along with post-
service medical records reflecting treatment for anxiety 
disorder beginning in 1964.  In addition, lay statements 
dated in December 1985 were to the effect that the veteran 
had been in good mental health before service but was not the 
same mentally following discharge.  

The Board noted that the first evidence of any psychiatric 
disorder was in the early 1950s, "years following his 
separation."  The Board found that service connection for an 
acquired psychiatric disorder had not been established, as 
the veteran's disorder was shown by the evidence of record to 
be of post-service origin and not related to his period of 
active duty.  

The evidence since October 1986

The evidence associated with the veteran's claims file since 
October 1986, with regard to the veteran's claim for service 
connection for major depressive disorder, includes VA medical 
records dated in 1989 and thereafter pertaining to treatment 
accorded him for mental disability, variously diagnosed.  The 
record also includes the reports of several recent VA mental 
status examinations, indicating that the veteran's PTSD 
symptoms (for which service connection have been established) 
were distinguished from those attributable to a major 
depressive disorder.  

The most recent VA mental status examination, conducted in 
April 2005, shows that the examiner concluded that the 
veteran's current major depressive disorder was not secondary 
to or aggravated by his service-connected PTSD.

Analysis

The Board's denial in October 1986 was based on the absence 
of evidence that would satisfy either Hickson element (2), an 
in-service injury or disease, or Hickson element (3), a nexus 
between the current disability and service.  The evidence 
associated with the veteran's claims file since October 1986 
does not provide new information that would indicate that 
there was an in-service mental disorder (or an in-service 
injury separate and distinct from any such injury that 
precipitated his service-connected PTSD).  The additionally 
received evidence, moreover, does not indicate or even 
suggest that there may be a medical nexus between the 
veteran's current major depressive disorder and his military 
service.  

Treatment records dated in 1989 and thereafter show ongoing 
treatment for various mental problems not associated with the 
service-connected PTSD.  Such evidence, although new, is not 
material.  As indicated above, the existence of a depressive 
disorder has been documented for many years, including prior 
to the Board's 1986 decision; Hickson element (1) has never 
been at issue.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease does not constitute new 
and material evidence]. 

The report of the April 2005 VA examination shows that a 
relationship between the veteran's major depressive disorder 
and his service-connected PTSD was expressly rejected.  That 
opinion did not indicate that any connection existed between 
the diagnosed depression and the veteran's military service.  
As such, it is not new and material evidence tending to prove 
the existence of a medical nexus.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to the appellant is not new and material].

In brief, the evidence associated with the veteran's claims 
file since October 1986 does not present new information; 
rather, it is cumulative of the evidence that had already 
been of record, which had established the fact of incurrence 
of major depressive disorder no earlier than the 1950s, and 
the absence of any relationship thereof to service.  This 
evidence, accordingly, does not raise a reasonable 
possibility of substantiating the veteran's claim, inasmuch 
as it does not establish that any element of Hickson is met 
that had not already been shown to be manifested as of 
October 1986.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  

The veteran continues to contend that his depression is 
related to his military service.  Such statements are 
essentially repetitive of statements he previously made. As 
such, these statements are not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  Further, such lay statements as 
to medical matters are not competent and cannot be considered 
new and material as to the question of the relationship of 
tinnitus to service. In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."

The Board additionally observes that the veteran has been 
accorded ample opportunity to submit evidence in support of 
his claim.  He has not done so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].

The veteran's claim of entitlement to service connection for 
a major depressive disorder, therefore, is not reopened.  The 
benefit sought on appeal remains denied.

2.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 50 percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) (general rating considerations; 
essentials of evaluative ratings).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005) (higher of two 
evaluations).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005) (application of rating schedule); see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme).

Increased disability ratings - PTSD

The veteran's PTSD is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005) [post-traumatic stress 
disorder].  Diagnostic Code 9411 is the most appropriate 
diagnostic code because it pertains specifically to the 
psychiatric disorder diagnosed, PTSD.  In any event, with the 
exception of eating disorders, all mental disorders are rated 
under the same criteria in the rating schedule.

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities, including PTSD, read as 
follows:

100% - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

In addition, scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994); see also, 38 C.F.R. § 
4.130 (incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Factual background

Procedural history

Service connection for PTSD was granted by the RO in March 
2003, with a 30 percent disability rating assigned.  The 
veteran thereafter disagreed with that rating, and he was 
assigned a 50 percent evaluation for this disorder by the RO 
in November 2004.  He thereafter indicated, later that month, 
that he was satisfied with that rating.  The RO, by letter 
dated in December 2004, advised him that his appeal of his 
claim for increased compensation for service-connected PTSD 
was withdrawn.  

Later in December 2004, however, the veteran filed a claim 
for an increased disability rating for PTSD.  This 
constituted a new claim, and not a continuation of the claim 
arising out of the March 2003 rating decision which, as noted 
above, had been terminated by the veteran.  Accordingly, the 
provisions of Fenderson v. West, 12 Vet. App. 119 (1999), 
whereby "staged" ratings can be assigned for increased 
ratings claims arising from an original grant of service 
connection, are not for application.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); see also Peyton v. Derwinski, 
1 Vet. App. 282, 287 (1991).  While evaluation of a service-
connected disability requires review of the veteran's medical 
history, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, 
although the Board has reviewed all the evidence of record, 
it finds that the most probative evidence is that which has 
been developed immediately prior to and during the pendency 
of the claim on appeal.

Medical evidence 

The veteran was most recently clinically evaluated by VA in 
January 2005, the report of which shows that he had recurrent 
and intrusive distressing thoughts on an average of two or 
three times weekly, along with nightly recurrent dreams of 
traumatic events.  He exhibited avoidance behavior, had a 
markedly diminished interest in significant activities, and 
had restricted range of affect.  He reported problems 
sleeping, daily outbursts of anger, and irritability, along 
with feelings of worthlessness and recurrent suicidal 
ideation.  On mental status examination, there was some 
evidence of impairment in the veteran's thought process, 
explained by the examiner that the veteran exhibited paranoid 
ideation.  It must be noted, however, that the examiner also 
found that the veteran's psychotic features are associated 
with "[h]is depressive symptoms"; that is, they are 
symptomatic of his nonservice-connected major depressive 
disorder, rather than his service-connected PTSD.  His rate 
and flow of speech were appropriate, although his speech 
pattern reflected tangential and digressive thought patterns, 
and as a result contained intermittent irrelevant material.  
The veteran reported weekly suicidal ideation, but denied 
current suicidal plans or intent.

The report also shows that the veteran evidenced an ability 
to maintain minimum personal hygiene, and to perform other 
basic activities of daily living, although it was also noted 
that he indicated that he only showered once a week, and only 
changed his clothes once or twice weekly.  There was also 
mild impairment of short-term memory.  The examiner noted 
that the veteran did not engage in any obsessive or 
ritualistic behavior that would interfere with routine 
activities.  He experienced periods of increased anxiety once 
or twice a week, but did not have any actual panic attacks.  
His mood on examination was characterized primarily by 
anxiety, and it was noted that the veteran had impaired 
impulse control that was manifested primarily by difficulty 
in controlling his temper.  

The examiner furnished a current GAF score of 55 due to PTSD, 
and indicated that a current GAF score due to all mental 
disorders, to include major depressive disorder, recurrent, 
with psychotic features, was 40.  

The veteran was hospitalized for one week in September 2004, 
following a history of inappropriate behavior reported by 
townspeople to local law enforcement personnel.  Admission 
diagnoses were depression and PTSD.  On discharge one week 
later, it was noted that nightmares had resolved with 
medication, was pleasant and looking forward to discharge, 
and was alert and oriented times four.  Discharge diagnoses 
included PTSD, with a GAF score of 38 on admission and 55 on 
discharge.  

Findings similar to the January 2005 VA examination report 
are noted on the report of an examination conducted in August 
2004.  That report also shows the presence of intrusive 
thoughts, avoidance behavior, restricted range of affect, and 
sleep disturbance, along with hypervigilance.  The veteran 
indicated that he stayed with his wife only for financial 
convenience, that he did not have any close friends, but that 
he got along well with his three children.  On examination, 
there was some evidence of impaired thought processes 
attributed to paranoid ideation.  His rate and flow of speech 
were appropriate, although his speech pattern reflected 
tangential and digressive thought patterns.  Again, a GAF 
score of 55 due to PTSD was furnished, along with a GAF score 
of 40 due to all mental disorders.

Analysis

Mittleider concerns

Preliminarily, the Board notes that the veteran is also 
seeking service connection for a major depressive disorder, a 
claim that has been denied herein.  Both major depression and 
PTSD are anxiety disorders, and would be expected to be 
manifested by the same symptoms.  Under 38 C.F.R. § 4.14, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  

In the instant case, the reports of VA examinations conducted 
in January 2005 and August 2004 show that the examiner was 
aware of the multiple diagnoses for the veteran's mental 
problems, and sought to distinguish between those symptoms 
attributable to major depressive disorder and those 
attributable to PTSD.  In particular, symptoms indicative of 
paranoid and psychotic thought processed were not ascribed to 
the service-connected PTSD.  

As for those symptoms that have not been distinguished, or 
which are otherwise not attributed to one diagnosis or he 
other, the Board will assume, for the purpose of this 
analysis only, that those symptoms are manifestations of 
service-connected PTSD.  The Board is precluded from 
differentiating between symptomatology attributed to a 
service-connected disability and a non service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Schedular rating

As discussed above, in order for a 70 percent disability 
rating to be assigned for PTSD there must be occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships 

The GAF scores of 55 rendered on examinations in January 2005 
and August 2004, and on discharge from hospitalization in 
September 2004, reflect moderate symptoms, which would be 
congruent with the criteria for a 50 percent disability 
rating; those symptoms that must be shown for a 70 percent 
rating, which would exemplify deficiencies in most areas, 
would clearly be more than "moderate" in nature.  A 
disability rating of 50 percent requires reduced reliability 
and productivity, which most closely approximates 
"moderate" impairment.  

Significantly, with regard to the requirements of Mittleider, 
the GAF scores rendered on examination in August 2004 and 
January 2005 specifically distinguish between the impairment 
of functioning due to PTSD, for which 55 was deemed the 
appropriate level of disability, and that due to all mental 
disorders, which were assigned a GAF score of 40.  In other 
words, on examination the veteran's PTSD, as distinguished 
from other mental disabilities that may have been manifested, 
was found to be productive of only moderate impairment, 
separate and distinct from the impairment resulting from all 
mental disabilities. 

The Board acknowledges that the veteran was hospitalized in 
September 2004 for one week following paranoid and aggressive 
behavior so significant that concerned citizens notified law 
enforcement officials of his activities.  Indeed, it was 
noted that the veteran had been psychiatrically hospitalized 
"because of agitated behavior and harassing of police and 
people in his hometown . . . ."  However, as discussed above 
health care providers have identified those symptoms 
attributable to PTSD and those due to nonservice-connected 
psychiatric problems.  In particular, symptoms attributable 
to non service-connected problems were those symptoms 
representative of psychosis, such as paranoia.   

In addition, while on admission he was diagnosed with both 
PTSD and depression, with a GAF score of 38, on discharge the 
sole pertinent diagnosis was PTSD, with a GAF score of 55.  
It appears from the hospitalization report that the symptoms 
of highly inappropriate behavior were not attributable to the 
PTSD and resolved with treatment; the PTSD symptoms remained.    
The evidence, in short, does not demonstrate that the 
veteran's September 2004 hospitalization was other than an 
acute exacerbation of non service-connected symptoms that 
quickly resolved.  
  
While the recent examination reports indicate possible 
suicidal ideation, impaired impulse control, and possible 
neglect of personal hygiene, these reports do not show that 
the veteran's PTSD symptoms consisted of, or were productive 
of, obsessive rituals; speech that was intermittently 
illogical or irrelevant; near-continuous panic or depression; 
spatial disorientation; or an inability to establish and 
maintain effective relationships, as evidenced by the fact 
that the veteran maintained good relationships with all three 
of his children.  

In brief, while there is evidence that some of the symptoms 
requisite for a higher (70 percent) rating are currently 
manifested, most of the symptoms that would support the 
assignment of a 70 percent rating are not shown.  See 
38 C.F.R. § 4.7, whereby a higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating, but that the lower rating 
will otherwise be assigned.  In the instant case, the 
disability picture does not more nearly approximate the 
criteria for a 70 percent rating, and the Board therefore 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased rating for his service-
connected PTSD.

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993), see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (the question 
of an extraschedular rating is a component of the veteran's 
claim for an increased rating).  According to the regulation, 
an extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1) (2005).

Neither the veteran nor his representative has identified any 
factors that may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  While the 
record shows that the veteran is unemployed, he is 82 years 
of age.  Although he has indicated that he retired as a 
result of his mental problems, it is not shown that he 
retired specifically as a consequence of his PTSD.  In that 
regard, it appears that the non service-connected depressive 
disorder is of long standing, while the PTSD has only 
recently been identified.  In particular, paranoid and 
psychotic thought processes have not been attributed by 
competent medical evidence to the service-connected PTSD.  

In short, marked interference with employment due to PTSD, 
beyond that contemplated in the schedular criteria and as 
reflected by the current 50 percent rating, is not 
demonstrated.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The Board notes that the veteran was hospitalized in 
September 2004 for a period of one week.  As discussed above, 
the hospitalization report and other medical evidence 
indicates that the highly inappropriate behavior which 
triggered the hospitalization was not ascribed to the PTSD.  
In any event, the fact that the veteran was hospitalized for 
one week over a period of many years does not indicate 
frequent periods of hospitalization, as is required by the 
regulation.

In short, the evidence does not support the proposition that 
the veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for major depressive 
disorder has not been submitted, and the benefits sought on 
appeal, with regard to that claim, remain denied.

An increased disability rating for service-connected PTSD is 
denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


